Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Aoyama (US 2014/0212195).
With respect to claim 1, Aoyama discloses an image processing apparatus, comprising: an apparatus main body (e.g. item 1); a first rotating body (e.g. item 71) configured to be openable and closeable and provided in the apparatus main body (1); a second rotating body (e.g. item 72) configured to be openable and closable from the first rotating body (71) in a same direction as the first rotating body (as shown at least by fig. 5), the second rotating body (72) being provided in the first rotating body (71); and a linear connection member (e.g. item(s) 81 and/or 74) configured to connect the apparatus main body (1) and the second rotating body (72) to each other and to restrict a rotation angle of the second rotating body (72).
With respect to claim 2, Aoyama discloses wherein the linear connection member (81 and/or 74) is positioned at least partially within an insertion hole (e.g. item 71B) formed in the first rotating body (71), and the first rotating body (71) is rotatable from the apparatus main body (1) to an opening position of the second rotating body (72).
With respect to claim 3, Aoyama discloses wherein the apparatus main body (1) comprises a sagging restriction mechanism (e.g. item(s) 74 and/or 82) configured to pull the linear connection member (81) to suppress sagging of the linear connection member (81) outside of the apparatus main body (1).
With respect to claim 5, Aoyama discloses wherein the first rotating body (71) is a conveyance component including a part of a conveyance path of a sheet (S), and the second rotating body (72) is a manual feed tray (as shown at least by fig. 1).
With respect to claim 6, Aoyama discloses wherein the first rotating body is configured to be rotatable about 90° (as shown at least by figs. 1-7 and/or 11, and/or as discussed at least in paragraphs 9, 26, 77, 79, 82, 88-97, 101, 102, 105 and/or 108).
With respect to claim 7, Aoyama discloses wherein the second rotating body configured to be rotatable about 90° (as shown at least by figs. 1-7 and/or as discussed at least in paragraphs 9, 26, 77, 79, 82, 88-97, 101, 102, 105 and/or 108).
With respect to claim 8, Aoyama discloses wherein the linear connection member is a wire or a rope (as discussed at least in paragraph 72).
With respect to claim 9, Aoyama discloses wherein the linear connection member comprises a metal or a resin (as discussed at least in paragraph 72).
With respect to claim 10, Aoyama discloses a method to facilitate removal of a jammed sheet within an image processing apparatus, comprising: opening a first rotating body (71) in the image processing apparatus (1); opening a second rotating body (72) in the first rotating body (71) in a same direction as the first rotating body (71); and restricting a rotation angle of the second rotating body using a linear connection member (81) connecting the image processing apparatus (1) and the second rotating body (72) to each other; removing the jammed sheet; closing the second rotating body (72) in the first rotating body (71); and closing the first rotating body (71) in the image processing apparatus (1, as shown at least in figs. 1-7 and/or as discussed at least in paragraphs 6 and/or 73).
With respect to claim 11, Aoyama discloses further comprising: rotating the first rotating body about 90°; and rotating the second rotating body about 90° (as shown at least by figs. 1-7 and/or 11, and/or as discussed at least in paragraphs 6, 9, 26, 73, 77, 79, 82, 88-97, 101, 102, 105 and/or 108).
With respect to claim 12, Aoyama discloses sheet handling apparatus, comprising: a first rotating body (71) configured to be openable and closeable to an image processing apparatus (1); a second rotating body (72) configured to be openable and closable from the first rotating body (71) in a same direction as the first rotating body (71), the second rotating body (72) being provided in the first rotating body (71); and a linear connection member (81) configured to connect the image processing apparatus (1) and the second rotating body (72) to each other and to restrict a rotation angle of the second rotating body (72, as shown at least by figs. 1-7).
With respect to claim 13, Aoyama discloses wherein the linear connection member (81) is positioned at least partially within an insertion hole (e.g. item 71B) formed in the first rotating body (71), and the first rotating body (71) is rotatable from the image processing apparatus (1) to an opening position of the second rotating body (72).
With respect to claim 14, Aoyama discloses wherein the image processing apparatus comprises a sagging restriction mechanism (e.g. item(s) 74 and/or 82) configured to pull the linear connection member to suppress sagging of the linear connection member (81) outside of the image processing apparatus (1).
With respect to claim 16, Aoyama discloses wherein the first rotating body (71) is a conveyance component including a part of a conveyance path of a sheet (S), and the second rotating body (72) is a manual feed tray (as shown at least by fig. 1).
With respect to claim 17, Aoyama discloses wherein the first rotating body is configured to be rotatable about 90° (as shown at least by figs. 1-7 and/or 11, and/or as discussed at least in paragraphs 6, 9, 26, 73, 77, 79, 82, 88-97, 101, 102, 105 and/or 108).
With respect to claim 18, Aoyama discloses wherein the second rotating body configured to be rotatable about 90° (as shown at least by figs. 1-7 and/or 11, and/or as discussed at least in paragraphs 6, 9, 26, 73, 77, 79, 82, 88-97, 101, 102, 105 and/or 108).
With respect to claim 19, Aoyama discloses wherein the linear connection member is a wire or a rope (as discussed at least in paragraph 72).
With respect to claim 20, Aoyama discloses wherein the linear connection member comprises a metal or a resin (as discussed at least in paragraph 72).

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Doi (US 2015/0001794) disclose a second rotating body openable/closable from a first rotating body and a linear connection member restricting a rotation angle of the second rotating body and connecting the apparatus main body and the second rotating body; Igarashi (US 2008/0025749) a rotating body connected to an apparatus main body by a wire which regulates a rotation angle of the rotating body and a sagging restriction mechanism; Tsuda (US 2018/0004151) disclose a rotating body whose rotation angle is regulated by a wire.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed sagging restriction mechanism comprises: an engagement portion configured to engage with an end portion of the linear connection member, a sliding portion with which the linear connection member is movable and comes into contact in a longitudinal direction of the linear connection member, a direction change member configured to fold the linear connection member in a U-shape between the engagement portion and the sliding portion and to engage with the linear connection member between the engagement portion and the sliding portion such that the linear connection member is at least partially movable in the longitudinal direction, an elastic member configured to pull the direction change member, and an accommodation portion configured to accommodate a portion of the linear connection member and the direction change member, the portion of the linear connection member being folded by the direction change member, in combination with the remaining claim elements as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW